Citation Nr: 0311932	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-17 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for service-connected 
psychiatric disorder, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1970 to September 
1971.

Service connection is also in order for status post-operative 
splenectomy; surgical scar of the left anterior neck 
associated with a procedure for Hodgkin's disease; 
hypothyroidism; and Hodgkin's Disease.  The veteran is also 
in receipt of special monthly compensation for loss of use of 
a creative organ.

This appeal was brought to the Board of Veterans Appeals (the 
Board) from action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The RO has previously denied entitlement to service 
connection for other psychiatric disorders to include post-
traumatic stress disorder (PTSD), and granted service 
connection for a disorder described as dysthymia, for which a 
10 percent rating is currently assigned.  Some of this 
adjudication took place during the course of the current 
appeal.  In recent VA examinations and collateral 
evaluations, more often than not, the diagnosis has been, or 
has at least included, that of PTSD.



REMAND

In February 2003, the Board also undertook additional 
development on the veteran's claim, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 19.9(a)(2)).  

Specifically, the Board returned the file for VARO referral 
to the VA medical facility where a VA examination was to be 
scheduled and certain questions were to be addressed by the 
examiners.  The Board's development request was as follows:

Service connection has been granted by the RO 
for dysthymia but denied for PTSD.  However, 
recent treatment reports and VA psychiatric 
evaluations predominantly or exclusively 
diagnose PTSD.  Please refer case to a 
specialist in psychiatric disorders to respond, 
in writing, to the following: (a) Does the 
veteran now exhibit dysthymia, and if so, what 
are the symptoms associable therewith; (b) How 
are symptoms of dysthymia distinguishable from 
other psychiatric disabilities; (c) What are 
the etiologies, source, manifestations and 
duration of other psychiatric disabilities; and 
(d) What is the impact, if any, of psychiatric 
problems other than dysthymia on the now 
service-connected dysthymic disability.   The 
opinions should be annotated to and reference 
specific evidentiary information of record.

The Board provided notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (now codified at 38 C.F.R. § 20.903.)  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allows the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  The CAFC held that 
this is contrary to the requirement of 38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In response to the Board's development action, extensive 
additional data are now in the file, some of which raise 
clear-cut collateral issues with regard to a possible 
relationship between additional psychiatric problems to 
include PTSD, and that for which the veteran is currently 
service connected.  Thus, the nature of that information to 
include medical opinions is important to the veteran's case.  
However, this evidence has not been considered by the RO, 
either with regard to evaluating the service-connected 
dysthymia or addressing the inextricably intertwined issue 
relating to additional psychiatric problems as they associate 
with the currently service-connected disability.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The veteran has the right to 
submit additional evidence and 
argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  .

2.  The RO should review the claims 
file to ensure that any notification 
and development action required by the 
VCAA of 2000 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 
U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied, including in accordance 
with Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  

3.  After review of the results of the 
requested development by the Board 
which is now part of the claims file, 
the RO should fully re-address the 
issue of service connection for any 
diagnosed psychiatric disorders 
including PTSD, an area which is 
intimately associable with the 
certified appellate issue; and then 
address the issue of an increased 
rating for the service connected 
psychiatric disability, currently 
rated as 10 percent disabling.  This 
should include consideration of all 
evidence of record.  

4.  With regard to the issue(s) of 
entitlement to service connection for 
any other psychiatric disorders, and 
if this has not been otherwise fully 
addressed within the context of the 
other current appellate issue, the RO 
should provide the veteran with 
another copy of SOC with regard to 
that issue.  The RO must then notify 
him that he must file a timely 
adequate substantive appeal within 60 
days of the date of mailing of that 
copy of the SOC, if the issue is not 
resolved to his satisfaction, in order 
to perfect an appeal of this issue(s) 
to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  An 
appropriate period of time should be 
allowed for the veteran's response.

With regard to the already certified 
appellate issue, if the benefit 
requested on appeal is not granted to 
the appellant's satisfaction, the RO 
should issue an SSOC.  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits, to 
include a summary of the evidence and 
all applicable law and regulations 
pertaining to the claim currently on 
appeal.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in 
order.  By this remand, the Board 
intimates no opinion as to any final 
outcome warranted.  No action is 
required of the veteran until he is 
notified by the RO.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


